Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 6, 2017

                                      No. 04-15-00555-CV

                                     Shirley Hale MATHIS,
                                            Appellant

                                                v.

                                    Leticia R. BENAVIDES,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012-CVQ-000161-D3A
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        Appellee has filed a motion to expedite issuance of the mandate. The Supreme Court of
Texas denied the petition for review in this case on January 20, 2017. The clerk of this court
must issue a mandate in accordance with the judgment no earlier than “[t]en days after the time
has expired for filing a motion to extend time to file a motion for rehearing of a denial, refusal,
or dismissal of a petition for review . . . if no timely filed motion for rehearing or motion to
extend time is pending.” See Tex. R. App. P. 18.1(a)(2). There is no motion for rehearing
pending in the supreme court. Time expired for filing a motion to extend time 15 days after the
supreme court denied the petition for review in this case. Id. R. 64.1. Because it is now more
than ten days after the deadline to file a motion for rehearing, appellee’s motion is granted. We
order the clerk of this court to expedite issuance of the mandate in this case.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2017.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court